[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Jakobovitch v. Cuyahoga Cty. Bd. of Revision, Slip Opinion No. 2017-Ohio-8818.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                         SLIP OPINION NO. 2017-OHIO-8818
   JAKOBOVITCH, APPELLANT, v. CUYAHOGA COUNTY BOARD OF REVISION
                                  ET AL., APPELLEES.

  [Until this opinion appears in the Ohio Official Reports advance sheets, it
 may be cited as Jakobovitch v. Cuyahoga Cty. Bd. of Revision, Slip Opinion
                                 No. 2017-Ohio-8818.]
Taxation—Real-property valuation—Property owner failed to carry her burden of
        adducing competent and probative evidence of her proposed value of
        subject property—Board of Tax appeals did not fail to resolve all questions
        of law and fact arising from proceedings before board of revision—Board
        of Tax Appeals’ decision affirmed.
(No. 2015-1431—Submitted September 26, 2017—Decided December 6, 2017.)
              APPEAL from the Board of Tax Appeals, No. 2014-3406.
                                ___________________
        Per Curiam.
        {¶ 1} In this real-property-valuation case, appellant, Galina Jakobovitch,
filed a complaint seeking to reduce the valuation assigned to her property by the
Cuyahoga County fiscal officer.         The Cuyahoga County Board of Revision
                             SUPREME COURT OF OHIO




(“BOR”) and the Board of Tax Appeals (“BTA”) both retained the fiscal officer’s
valuation. Jakobovitch has appealed the BTA’s decision, raising both value-related
arguments and procedural arguments. Because Jakobovitch has not shown that the
BTA acted unreasonably or unlawfully, we affirm.
                FACTS AND PROCEDURAL BACKGROUND
       {¶ 2} The subject property consists of a single-family dwelling located on a
roughly .45-acre parcel in the city of Beachwood. For tax year 2013, Jakobovitch
filed a complaint seeking to reduce the fiscal officer’s valuation from $1,429,100
to $850,000. Appellee Beachwood City School District Board of Education (“the
BOE”) filed a countercomplaint, urging retention of the fiscal officer’s valuation.
                                 BOR proceedings
       {¶ 3} At the BOR hearing, Jakobovitch furnished a list of purportedly
comparable properties sold between 2010 and 2014. The list is difficult to interpret,
but it appears to show home values ranging from $575,100 to $931,000.
Jakobovitch did not testify about the houses on the list.
       {¶ 4} Jakobovitch also presented a financing appraisal, which opined a
value of $1,050,000 as of July 2010. The appraiser did not appear to testify.
       {¶ 5} When asked why Jakobovitch had requested a valuation of $850,000,
her counsel responded that the request was “just a prayer.” Counsel also posited
that there is a limited market for the subject property due to both the excessive size
and the religious features of the house. No analysis was offered to quantify how
these attributes affect the property’s value.
       {¶ 6} For its part, the BOE stated that the financing appraisal that
Jakobovitch submitted should not be given weight because the appraisal did not
value the property as of the 2013 tax-lien date, the appraiser did not appear to
testify, and the comparables identified in the appraisal were not located near the
subject property.




                                           2
                                 January Term, 2017




       {¶ 7} The BOR retained the fiscal officer’s valuation. The BOR’s hearing
notes indicate that the appraisal was “dated (3 years old)” and that there was a “lack
of probative evidence” to justify a reduction.
                                  BTA proceedings
       {¶ 8} Jakobovitch appealed to the BTA.              The BTA observed that
Jakobovitch bore the burden to present competent and probative evidence of her
proposed value, and it found that she failed to meet this burden. Specifically, the
BTA refused to assign evidentiary value to Jakobovitch’s appraisal or to her list of
comparable sales. It also found that her averments regarding the installation of
religious features on the property were insufficient to justify a reduction. Because
the BTA found that Jakobovitch did not meet her burden, and because it found that
the record did not contain enough evidence to permit an independent determination
of value, it adopted the fiscal officer’s valuation. Jakobovitch then filed this appeal.
                            STANDARD OF REVIEW
       {¶ 9} We will affirm a BTA decision that is reasonable and lawful. Satullo
v. Wilkins, 111 Ohio St.3d 399, 2006-Ohio-5856, 856 N.E.2d 954, ¶ 14. Our review
of the BTA’s resolution of legal issues is de novo, but we will defer to the BTA’s
findings concerning the weight of the evidence if the record supports them. Lunn
v. Lorain Cty. Bd. of Revision, 149 Ohio St.3d 137, 2016-Ohio-8075, 73 N.E.3d
486, ¶ 13.
                                   DISCUSSION
       {¶ 10} Jakobovitch raises eight propositions of law. We will address her
value-related arguments first and her procedural arguments second.
                     Jakobovitch’s value-related arguments
       {¶ 11} An overarching theme running throughout Jakobovitch’s brief, and
one featured prominently in her third proposition of law, is that the BTA misapplied
the standards governing her burden of proof. In her view, the BTA’s departure




                                           3
                                  SUPREME COURT OF OHIO




from these standards caused it to disregard her evidence of value in favor of the
fiscal officer’s valuation.
        {¶ 12} The burden-of-proof standards that apply in a real-property-
valuation case are well settled, and we find no error in the BTA’s application of
these standards. “[T]he party challenging the board of revision’s decision at the
BTA has the burden of proof to establish its proposed value as the value of the
property.” Colonial Village, Ltd. v. Washington Cty. Bd. of Revision, 123 Ohio
St.3d 268, 2009-Ohio-4975, 915 N.E.2d 1196, ¶ 23; see also W. Industries, Inc. v.
Hamilton Cty. Bd. of Revision, 170 Ohio St. 340, 342, 164 N.E.2d 741 (1960) (“The
burden is on the taxpayer to prove his right to a deduction. He is not entitled to the
deduction claimed merely because no evidence is adduced contra his claim”). To
meet that burden, the appellant must furnish “competent and probative evidence”
of the proposed value. EOP-BP Tower, L.L.C. v. Cuyahoga Cty. Bd. of Revision,
106 Ohio St.3d 1, 2005-Ohio-3096, 829 N.E.2d 686, ¶ 6. “[T]he board of revision
(or auditor),”1 on the other hand, “bears no burden to offer proof of the accuracy of
the appraisal on which the county initially relies, with the result that the BTA is
justified in retaining the county’s valuation of the property when an appellant fails
to sustain its burden of proof at the BTA.” Colonial Village at ¶ 23.
        {¶ 13} It follows from the case law that Jakobovitch bore the burden of
proof at the BTA to adduce competent and probative evidence of her proposed
value. With this settled principle in mind, we now turn to her more specific
arguments.
          Jakobovitch’s challenge to the BTA’s treatment of her appraisal
        {¶ 14} Jakobovitch argues in her seventh proposition of law that the BTA
erred in disregarding her July 2010 financing appraisal. We confronted a similar

1
 In Cuyahoga County, the fiscal officer performs the functions normally performed by a county’s
auditor. See Bowman v. Cuyahoga Cty. Fiscal Officer, 8th Dist. Cuyahoga No. 102492, 2015-Ohio-
2866, ¶ 10, fn. 3; see also Akron City School Dist. Bd. of Edn. v. Summit Cty. Bd. of Revision, 139
Ohio St.3d 92, 2014-Ohio-1588, 9 N.E.3d 1004, ¶ 3, fn. 1.




                                                4
                                 January Term, 2017




argument under analogous circumstances in Musto v. Lorain Cty. Bd. of Revision,
148 Ohio St.3d 456, 2016-Ohio-8058, 71 N.E.3d 279, ¶ 40-42. There, the owner
furnished an appraisal that opined a value almost three years prior to the tax-lien
date. The appraisal had been performed for financing purposes, and the appraiser
did not testify. The BTA refused to credit the appraisal, and we determined that
the BTA’s determination was reasonable. We find Musto applicable here.
       {¶ 15} First, the appraisal submitted by Jakobovitch opined a value as of
July 2010 and thus does not coincide with the 2013 tax-lien date. The vintage of
an appraisal matters because “ ‘the essence of an assessment is that it fixes the value
based upon facts as they exist at a certain point in time.’ ” Id. at ¶ 41, quoting
Freshwater v. Belmont Cty. Bd. of Revision, 80 Ohio St.3d 26, 30, 684 N.E.2d 304
(1997). Second, Jakobovitch “did not introduce testimony alongside [her] appraisal
to explain its application to the tax-lien date.” Id. at ¶ 41. Lastly, the appraisal was
performed for financing purposes. In the absence of supporting testimony, applying
a financing appraisal in the tax-valuation setting can be problematic because it may
not necessarily represent a “ ‘complete and thorough evaluation of the property.’ ”
Id. at ¶ 42, quoting Metzler v. Pickaway Cty. Bd. of Revision, BTA No. 2004-R-
481, 2005 WL 2911447, *3 (Oct. 21, 2005). It follows that the BTA did not err
here in disregarding the appraisal.
       {¶ 16} Jakobovitch asserts in her fifth proposition of law that the BTA
created a bright-line rule that requires the property owner to adduce an appraisal to
justify a reduction in value. However, as was true in Moskowitz v. Cuyahoga Cty.
Bd. of Revision, 150 Ohio St.3d 69, 2017-Ohio-4002, 78 N.E.3d 870, ¶ 15,
Jakobovitch confuses the BTA’s finding that her nonappraisal evidence was not
probative with an ironclad rule that an appraisal is necessary to justify a reduction
in value.   This argument is even less convincing here because Jakobovitch
presented an appraisal to support her claim to a reduced value but the BTA
determined that the appraisal was not reliable.




                                           5
                                SUPREME COURT OF OHIO




    Jakobovitch’s challenges to the fiscal officer’s valuation and the computer-
                             assisted mass-appraisal system
        {¶ 17} In her fourth and sixth propositions of law, Jakobovitch questions an
upward adjustment made by the fiscal officer and challenges the computer-assisted
mass-appraisal (“CAMA”) system used by Cuyahoga County. As to the first point,
she adverts to the testimony of Joseph Toledo, Cuyahoga County’s CAMA-system
administrator. At the BTA hearing, Toledo testified that he preliminarily valued
Jakobovitch’s property at $1,100,000 based on the CAMA system but then
explained that the fiscal officer overrode this preliminary value, upwardly adjusting
it to $1,429,100 based on a field appraiser’s finding.2 At oral argument, counsel
for the fiscal officer and the BOR maintained that these two valuations were
components of the same overall process of valuing the property. Jakobovitch
maintains that the fiscal officer’s unexplained adjustment warrants a remand so that
the adjustment can be explained.
        {¶ 18} Jakobovitch tethers her argument to Dayton-Montgomery Cty. Port
Auth. v. Montgomery Cty. Bd. of Revision, 113 Ohio St.3d 281, 2007-Ohio-1948,
865 N.E.2d 22. There, the auditor increased the valuation of a building by 60
percent through the application of an unexplained grade-factor adjustment. The
county board of revision made modest adjustments to this valuation but largely
upheld it. The BTA rejected the board of revision’s adjustments, explaining that it
could not discern the board of revision’s rationale. And because the BTA found
that the property owner’s evidence of value was incomplete, it reverted to the
county auditor’s valuation.
        {¶ 19} We reversed the BTA’s decision and remanded the case on the
grounds that the owner’s actual-cost evidence and the auditor’s cost schedules

2
  Toledo’s preliminary valuation of $1,100,000 was apparently performed for tax year 2012, a
sexennial reappraisal year in Cuyahoga County. The BTA hearing transcript indicates that the
upwardly adjusted valuation of $1,429,100 was assigned to tax year 2012 and then carried over to
tax year 2013.




                                               6
                                January Term, 2017




corroborated each other and, taken together, negated the validity of applying the
grade-factor adjustment. Id. at ¶ 14. Moreover, we held that the cost evidence and
cost schedules furnished an adequate basis for the BTA to value the property on a
cost basis. Id. at ¶ 16. Because this evidence negated the auditor’s valuation and
no competing evidence was adduced to support the auditor’s valuation, we
concluded that the BTA erred in reverting to it. Id. at ¶ 14.
       {¶ 20} The crux of Jakobovitch’s theory, as we understand it, is that the
financing appraisal’s opinion of value of $1,050,000 and Toledo’s preliminary
valuation of $1,100,000 are analogous to the actual-cost evidence and cost
schedules in Dayton-Montgomery. We reject that analogy. First, the appraisal
presented here differs from evidence of actual costs. The former represents an
opinion of value, whereas the latter constitutes objective, hard data. To be sure, an
appraisal’s opinion of value may arise from hard data. But Jakobovitch simply asks
us to consider her appraisal’s opinion of value in a stand-alone fashion, and that
does not furnish the same type of foundation to value property as cost evidence.
Second, we find it disingenuous for Jakobovitch to argue on the one hand that the
CAMA system generates flawed results while arguing on the other hand that
Toledo’s preliminary value of $1,100,000—which was based on the CAMA
system—negates the fiscal officer’s valuation of $1,429,100.
       {¶ 21} Quite simply, then, nothing impugns the fiscal officer’s actions, so
we presume that the fiscal officer’s unexplained adjustment was made in good faith
and arose from the exercise of good judgment. See Akron City School Dist. Bd. of
Edn. v. Summit Cty. Bd. of Revision, 139 Ohio St.3d 92, 2014-Ohio-1588, 9 N.E.3d
1004, ¶ 24. Moreover, we find it immaterial that the fiscal officer’s upward
adjustment lacks a supporting rationale because, as the BTA correctly found,
Jakobovitch failed to furnish competent and probative evidence of her proposed
value. Under the case law, the fiscal officer does not bear the burden to prove the
accuracy of his or her valuation until the proponent of a different value presents




                                          7
                             SUPREME COURT OF OHIO




competent and probative evidence to rebut that valuation. Colonial Village, 123
Ohio St.3d 268, 2009-Ohio-4975, 915 N.E.2d 1196, at ¶ 23, 30-31.
       {¶ 22} Similar logic defeats Jakobovitch’s challenges to Cuyahoga
County’s CAMA system. She posits that the CAMA system was not personally
approved by the tax commissioner as required by Ohio Adm.Code 5703-25-07(G)
and that it does not conform to accepted scientific or statistical practices. But these
contentions fail because Jakobovitch never met her burden in the first instance and
thus never cast the burden back on the county to defend the accuracy of its
valuation.
                      Jakobovitch’s procedural arguments
 Whether the BTA erred in failing to address certain arguments that Jakobovitch
                                     raised below
       {¶ 23} Under her first proposition of law, Jakobovitch argues that the BTA
erred by failing to resolve all questions of law and fact arising from the underlying
BOR proceedings. More specifically, Jakobovitch faults the BTA for failing to
address three specific arguments raised in her BTA brief.
       {¶ 24} Jakobovitch first faults the BTA for failing to address her argument
that the BOR erred in denying her motion for an order calling the fiscal officer (or
an appropriate delegate), the fiscal officer’s records custodian, and the field
appraiser to appear for examination at the BOR’s hearing. The BTA’s decision
acknowledges that Jakobovitch filed the motion, but it did not rule on the propriety
of the BOR’s denial of the motion.
       {¶ 25} The BTA’s responsibility in an appeal from a decision of a county
board of revision consists of determining value, R.C. 5717.03(B), but there is no
requirement that the BTA make detailed findings of fact and conclusions of law,
Sears, Roebuck & Co. v. Franklin Cty. Bd. of Revision, 144 Ohio St.3d 421, 2015-
Ohio-4522, 44 N.E.3d 274, ¶ 15. Although the BTA has a duty to “engage in
sufficient discussion of the evidence to permit th[is] court” to perform its reviewing




                                          8
                                January Term, 2017




function, there is no general requirement that the BTA address “each and every
argument raised against its conclusion * * *.” Lutheran Social Servs. of Cent. Ohio
Village Hous., Inc. v. Franklin Cty. Bd. of Revision, 150 Ohio St.3d 125, 2017-
Ohio-900, 79 N.E.3d 541, ¶ 12. And while R.C. 5703.02(A)(2) empowers the BTA
to “hear and determine all appeals of questions of law and fact arising under the tax
laws of this state in appeals from * * * [d]ecisions of county boards of revision,”
the statute does not instruct the BTA on how to apply these powers when
determining a property’s value. The absence of more specific statutory guidance
suggests that the BTA enjoys some measure of discretion in choosing how to
exercise this authority. See In re Application of Columbus S. Power Co., 128 Ohio
St.3d 512, 2011-Ohio-1788, 947 N.E.2d 655, ¶ 68 (“Any lack of statutory guidance
on that point should be read as a grant of discretion”).
       {¶ 26} Under these principles, we are not convinced that Jakobovitch has
shown that the BTA committed reversible error.             The BTA determined the
property’s taxable value as directed by R.C. 5717.03(B), and Jakobovitch points to
no apposite authority requiring the BTA to do more. The crux of her argument to
the BTA was that the BOR deprived her of the right to due process when it denied
her motion because, in her view, she was entitled to cross-examine the fiscal
officer’s employees who valued her property. But nothing prevented her as an
appellant before the BTA from invoking the BTA’s subpoena power to summon
relevant witnesses. See R.C. 5703.03. Indeed, she invoked this power to compel
the attendance of a representative of the tax commissioner, a BOR representative,
and Toledo. Moreover, the lead authority that Jakobovitch urged the BTA to
consider, 75 Pub. Square v. Cuyahoga Cty. Bd. of Revision, 76 Ohio App.3d 340,
345, 601 N.E.2d 628 (8th Dist.1991), describes due process as consisting of
reasonable notice and an opportunity to be heard.            On this understanding,
Jakobovitch received the full extent of due process. She received notice of the BOR




                                          9
                                   SUPREME COURT OF OHIO




hearing and ultimately made a presentation to the BOR to support her requested
reduction in value.
         {¶ 27} Jakobovitch next argues that the BTA erred in failing to address her
contention that the BOR violated her due-process right to a fair and impartial
decisionmaker. According to Jakobovitch, the BOR committed this violation when
it denied her motion calling certain persons (described above) to appear at the
BOR’s hearing. She also adverts to a perceived conflict of interest resulting from
the fact that the fiscal officer and the BOR are represented by the same counsel.
But we have expressly acknowledged that “[w]hile the board of revision is a
deciding tribunal, it is not a truly impartial tribunal in the sense that a trial court or
the BTA is.” R.R.Z. Assocs. v. Cuyahoga Cty. Bd. of Revision, 38 Ohio St.3d 198,
200, 527 N.E.2d 874 (1988). The three county officials who sit on a county board
of revision “conduct the affairs of the county,”3 and this composition thereby gives
the board of revision “an interest in the case because the value decision affects the
county’s tax revenues.” Id. Because of the potential conflicts that may arise from
this arrangement, the General Assembly “provided for an appeal to the BTA or the
court of common pleas” for a de novo hearing. Alliance Towers, Ltd. v. Stark Cty.
Bd. of Revision, 37 Ohio St.3d 16, 25, 523 N.E.2d 826 (1988) (lead opinion)
(rejecting due-process argument predicated on composition of county board of
revision).
         {¶ 28} Jakobovitch’s last argument under this proposition of law asserts that
the BTA erred in failing to address her contention that she should have been granted
additional time to depose Toledo. Toledo’s deposition, which occurred during the
pendency of the BTA’s proceedings, was terminated because his counsel had to
depart for a previously scheduled medical appointment. Afterwards, Jakobovitch



3
 The three officials are the county treasurer, the county auditor (or fiscal officer where appropriate),
and a member of the board of county commissioners. R.C. 5715.02.




                                                  10
                                January Term, 2017




filed a motion seeking the resumption of Toledo’s deposition, but a BTA attorney
examiner issued an interim procedural order denying the motion.
       {¶ 29} Contrary to Jakobovitch’s contention, the BTA did address her claim
that she had been improperly denied further discovery; it determined that the claim
had no merit: “Additionally, we find that appellant’s arguments regarding * * * the
discovery disputes before this board are without merit because for the reasons stated
below, appellant failed to meet her primary burden on appeal: to provide competent
and probative evidence to support its [sic] right to the value asserted.” BTA No.
2014-3406, 2015 Ohio Tax LEXIS 3276, *7 (Aug. 3, 2015). We conclude that
Jakobovitch has not demonstrated that the BTA failed to resolve all questions of
law and fact.
  Whether the BTA erred in not permitting Jakobovitch to resume a deposition
       {¶ 30} In her second proposition of law, Jakobovitch asserts a related
argument that the BTA erred in denying her motion to compel the resumption of
Toledo’s deposition. The BTA attorney examiner denied the motion “[u]pon
consideration of the motion and responses thereto, including the representations
made as to the length and contents of the deposition already conducted.” BTA No.
2014-3406, 2015 Ohio Tax LEXIS 1311, *1 (Mar. 6, 2015). While the attorney
examiner’s order does little to clarify the BTA’s rationale, Jakobovitch has not
made a convincing case that the BTA erred in denying her motion.
       {¶ 31} The BTA’s discovery rulings are reviewed according to an abuse-of-
discretion standard.   HK New Plan Exchange Property Owner II, L.L.C. v.
Hamilton Cty. Bd. of Revision, 122 Ohio St.3d 438, 2009-Ohio-3546, 912 N.E.2d
95, ¶ 16. Under this standard, such a ruling is affirmed unless the BTA’s attitude
was unreasonable, arbitrary, or unconscionable. Gaston v. Medina Cty. Bd. of
Revision, 133 Ohio St.3d 18, 2012-Ohio-3872, 975 N.E.2d 941, ¶ 25.
       {¶ 32} In Murray & Co. Marina, Inc. v. Erie Cty. Bd. of Revision, 123 Ohio
App.3d 166, 703 N.E.2d 846 (6th Dist.1997), the Sixth District Court of Appeals




                                         11
                             SUPREME COURT OF OHIO




confronted an argument similar to the one Jakobovitch advances. In that real-
property-valuation case, the court of common pleas had denied a property owner’s
request to subpoena the county auditor. Id. at 173. On appeal, the court of appeals
ruled that the court of common pleas did not abuse its discretion in denying the
request because the denial did not prevent the owner from supporting its requested
reduction based on its own evidence. Id. at 174.
       {¶ 33} We find that logic persuasive here. Like the property owner in
Murray, Jakobovitch was still permitted to present evidence at the BTA’s hearing
to support her proposed value, and, notably, that evidence included the testimony
of Toledo, who was required to appear by virtue of a subpoena that Jakobovitch
had obtained. Moreover, at oral argument, Jakobovitch’s counsel stated that
Toledo’s testimony at the BTA hearing provided the evidence she was seeking.
And while Jakobovitch claims that she suffered “material consequences” from her
inability to depose Toledo further, her reasoning in support of this assertion is
circular: “Had Toledo’s deposition been completed, the existence of the
unexplained adjustment would have been discovered at the time of the deposition,
rather than at the merit hearing.” But this truism does not explain how the BTA’s
ruling had a prejudicial effect on Jakobovitch.
                          Whether the BTA acted unfairly
       {¶ 34} In her eighth proposition of law, Jakobovitch asserts that the alleged
errors in the BTA’s decision are so pervasive that they amount to an
unconstitutional violation of her due-process right to a fair and impartial tribunal.
She offers one sentence in direct support of this argument: “Here, Jakobovitch
incorporates by reference her arguments made under Proposition of Law No. I,
regarding Assignment of Error No. 2 in her Appellant’s Brief to the BTA.” On its
own, this sentence does not establish Jakobovitch’s point. And Jakobovitch’s
reliance on arguments made in another section of her brief does not advance her
position because she makes no attempt in that section to develop an argument that




                                         12
                                January Term, 2017




the BTA evinced bias toward her. See Mason City School Dist. Bd. of Edn. v.
Warren Cty. Bd. of Revision, 138 Ohio St.3d 153, 2014-Ohio-104, 4 N.E.3d 1027,
¶ 38 (“The absence of authority and argumentation based on constitutional case law
constitutes, all by itself, grounds for rejecting the due-process argument”); Richman
Properties, L.L.C. v. Medina Cty. Bd. of Revision, 139 Ohio St.3d 549, 2014-Ohio-
2439, 13 N.E.3d 1126, ¶ 29 (“we reject the county’s first proposition of law because
the assertion has been inadequately supported as a ground for reversal on appeal”).
                                 CONCLUSION
       {¶ 35} For the foregoing reasons, we affirm the BTA’s decision.


                                                                 Decision affirmed.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, O’NEILL, FISCHER,
and DEWINE, JJ., concur.
                               _________________
       J. Alex Morton, for appellant.
       Michael C. O’Malley, Cuyahoga County Prosecuting Attorney, and Mark
R. Greenfield, Assistant Prosecuting Attorney, for appellees Cuyahoga County
Fiscal Officer and Cuyahoga County Board of Revision.
       Brindza, McIntyre & Seed, L.L.P., and David A. Rose, for appellee
Beachwood City School District Board of Education.
                               _________________




                                         13